RECEIVED

JUN 2.0 2019 UNITED STATES DISTRICT COURT
noe CLERK WESTERN DISTRICT OF LOUISIANA
Westen BMGT SF LOUISIANA ALEXANDRIA DIVISION
CHRISTOPHER BELL, CIVIL ACTION NO. 1:19-CV-404-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
10TH JUDICIAL DISTRICT MAGISTRATE JUDGE PEREZ-MONTES
COURT, ET AL.,
Defendants
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
Objection filed by Plaintiff, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the Complaint (Docs. 1, 9) is hereby DENIED and
DISMISSED WITH PREJUDICE under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

ye
THUS DONE AND SIGNED at Alexandria, Louisiana, this 2O day of

a

c Mle , 2019.

 

 

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
